Name: Council Decision 2014/213/CFSP of 14 April 2014 amending Decision 2010/638/CFSP concerning restrictive measures against the Republic of Guinea
 Type: Decision
 Subject Matter: international affairs;  defence;  Africa;  international security
 Date Published: 2014-04-15

 15.4.2014 EN Official Journal of the European Union L 111/83 COUNCIL DECISION 2014/213/CFSP of 14 April 2014 amending Decision 2010/638/CFSP concerning restrictive measures against the Republic of Guinea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 25 October 2010, the Council adopted Decision 2010/638/CFSP concerning restrictive measures against the Republic of Guinea (1). (2) In view of the developments in the Republic of Guinea, the arms embargo and the embargo on equipment which might be used for internal repression should be lifted. (3) Decision 2010/638/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Decision 2010/638/CFSP, Articles 1 and 2 are deleted. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Luxembourg, 14 April 2014. For the Council The President C. ASHTON (1) OJ L 280, 26.10.2010, p. 10.